Woodward, J.:
William H. Watson, Sr., died on the 1st of May, 1907, a resident of the county of Albany, leaving a last will *382and testament, executed on April 12, 1907, which was duly-admitted to probate on the 8th day of May, 1907, on which day letters testamentary were duly issued to Joseph W. Bewsher who qualified and is still acting as executor. By the terms of said last will and testament the testator made a specific bequest to his son, William H. Watson, Jr., and devised a certain piece of real estate to the same son, and gave the remainder of his property to his executor in trust, to pay over the income of one-half of such property to his son during his natural life, and the other half to the wife of said son, and upon the death of either the entire income was to go to the survivor for life, with the further provision that the survivor might dispose of the entire estate by will. In default of such a disposition on the part of the survivor the will provided that the trustee was to hold the same in trust to pay over the entire principal sum, and all unexpended income therefrom, to the Albany Guardian Society and Home for the Friendless, commonly called The Old Woman’s Home, a charitable institution, located and having a place of business on Clinton avenue, in the city of Albany, for it to have and to hold the same forever. The will likewise provided that the execútor should be authorized, in his discretion, to encroach upon the corpus of the estate, to provide for the son and his wife in a suitable manner in sickness or in health; so" that it is evident that the testator had in mind the vesting of the beneficial enjoyment of his estate in his son and his son’s wife, or the survivor of them, with a proviso which enabled the survivor to continue it to the use of his or her heirs, orto others, if so minded, and that the Albany Guardian Society and Home for the Friendless was to take only in the more or less remote possibility of the property not being thus disposed of. j
William H. Watson, Sr., was survived by his son, and by the son’s wife, and during the lives of both the trust was concededly administered according to the terms of the will. The son died a resident of Albany county on the 13th day of May, 1913, leaving a last will and testament, by the pro-, visions of which his entire estate vested in his widow, Bertha C. Watson. William H. Watson, Jr., was survived by a son' by a former wife who had been divorced. Bertha C. Watson, the survivor in the trust, died without making any use of the *383power of appointment under the will of William H. Watson, Sr., and the son of William H. Watson, Jr., as administrator of her estate, has procured a decree from the Surrogate’s Court of Albany county directing that the corpus of the trust estate, remaining in the hands of the trustee, be turned over to him as such administrator, and he is now in the possession of such fund, the decree holding that the attempted trust in favor of the Albany Guardian Society and Home for the Friendless was void because of the fact that the will under which this attempted gift was made was executed less than two months preceding the death of William H. Watson, Sr., and that it could not, under section 6 of chapter 319 of the Laws of 1848, as amended by chapter 623 of the Laws of 1903, be a valid disposition of the property to such corporation.
The appellant has a theory that because it was not the intention of the testator to make this gift to the Albany Guardian Society and Home for the Friendless except in a rather remote contingency, and-that it was not to take except upon the death of the survivor, there was something in the will which took the case out of the provisions of the statute. Just what that something is does not fully appear to us. It is certain that if any right passed by the will it did so at the time of testator’s death, however subject it may have been to defeat through the happening of the contingencies mentioned" in the instrument. The will operated to make a gift at the time of the death of the testator, or it had no effect whatever; whatever right the appellant had was fixed by the will upon its becoming operative, and if it was invalid at that time no lapse of time could make it valid. (Broom Leg. Max. [8th Am. ed.] 177.) The Albany Guardian Society was organized under the provisions of chapter 319 of the Laws of 1848, and section 6 of this act, as amended by chapter 623 of the Laws of 1903, provided that “ Any corporation formed under this act, shall be capable of taking, holding or receiving any property, real or personal, by virtue of any devise or bequest contained in any last will and testament of any person whatsoever; provided, no person leaving a wife or child or parent, shall devise or bequeath to such institution or corporation more than one-half of his or her estate, after the payment of his or her debts, and such devise or bequest *384shall be valid to the extent of such one-half, and no such devise or bequest shall be valid, in any will which shall not have been made and executed at least two months before the death of the testator.” It is conceded that William H. Watson, Sr., died in less than two months from the making and executing of this will, so that under the letter of the statute the bequest was invalid at the death of the testator. That which is invalid is void, and that which is void is no thing; it is the same as though it had never had any form. (Village of Fort Edward v. Fish, 156 N. Y. 363, 371, 374.)
We are of the opinion that the trustee took the estate in trust for the benefit of William H. Watson, Jr., and his wife, and that when the survivor died, without exercising the power of disposition, the trust was at an end for all purposes. No part of the estate vested in the Albany Guardian Society at the death of William H. Watson, Sr., and, of course, it passed to his heir at law, subject to the trust, which has been executed. The heir at law passed his interest along to his widow by will, and it thus became a part of her estate.
The decree appealed from should be affirmed, with costs.
All concurred, except Cochrane, J., who dissented, with opinion.